Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 19, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  128034 (62)                                                                                          Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 128034
  v                                                                 COA: 250580
                                                                    Muskegon CC: 02-047915-FC
  SANDY SEAN HOLT, JR.,
             Defendant-Appellant.
  _____________________________________


                 On order of the Chief Justice, the stipulated motion to suspend the briefing
  schedule is considered and it appear that the motion to expand the record has issued, the
  time for filing the supplemental briefs of the parties is extended to February 23, 2007.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 19, 2007                    _________________________________________
                                                                               Clerk